Mr. Justice Scott delivered the opinion of the Court: It was error to strike the answer of defendant from the files, and render a decree against him as on default. It had been filed by counsel, and presumably with the consent of defendant. It was not withdrawn by defendant, nor by his counsel, in open court, nor by any written communication addressed to the court. The only written authority from defendant was a letter or note directed to his counsel, but which was never-delivered. Had it been delivered to his counsel, as it was expected would have been done, on further consultation it might have been deemed best to allow the answer to stand. Be that as it may, there was no sufficient reason shown for striking the answer from the record. In the decree providing alimony for complainant, the court vested the fee of certain lots, on which there were situated a hotel, barn, and other buildings, in her, on condition she would pay to defendant the sum of $500, in sums of $50 every six months, from the entering of the decree until the whole sum should be paid. There is no evidence in the present record that would seem to warrant the divestiture of the fee of the real estate that was in the husband, and placing it in the wife. Under the decisions of this court, the practice has been, unless for special reasons,—as, where the property was bought with the wife’s money, and, it may be added, in cases where the proof shows the property was accumulated by the personal labor of the wife,—to give her an annual allowance or life estate in the real property, to be held under the control of the court. Nothing contained in this record would warrant a departure from the rule so generally observed in such cases. There would seem to be some equitable consideration, in support of the decree in this respect, but as the case now comes before this court there is nothing that would warrant a departure from the usual rule on this subject. Keating v. Keating, 48 Ill. 241; Ross v. Ross, 78 id. 402; Von Glahn v. Von Glahn, 46 id. 136. The decree will be reversed, and.the cause remanded. Decree reversed.